Citation Nr: 0516784	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  99-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral shin 
splints.  

2.	Entitlement to service connection for a sinus disorder.  

3.	Entitlement to service connection for the residuals of a 
fracture of the right foot.  

4.	Entitlement to service connection for a respiratory 
disorder.  

5.	Entitlement to service connection for a lumbar spine 
disorder.  

6.	Entitlement to an initial rating for the residuals of a 
fracture of the right ankle greater than 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty active duty for training 
from January 1997 to May 1997.  She also had periods of 
inactive duty training, including in January 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
the residuals of a right foot fracture, bilateral shin 
splints, a sinus disorder and bronchitis and granted service 
connection for the residuals of a stress fracture of the 
right ankle, evaluated as 10 percent disabling.  The 
propriety of the evaluation of the right ankle fracture 
residuals has been appealed.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The appeal is also taken from a March 2000 RO 
decision that denied service connection for low back pain 
secondary to L5-S1 spondylolisthesis.  

The issue of service connection for the residuals of a 
fracture of the right foot and respiratory disorder as well 
as an increased rating for the residuals of a right ankle 
fracture are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	Chronic bilateral shin splints are not currently 
demonstrated.  

2.	Chronic sinusitis is not currently demonstrated.  

3.	Spondylolisthesis was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.


CONCLUSIONS OF LAW

1.	Chronic bilateral shin splints were neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.	Chronic sinusitis was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

3.	Spondylolisthesis was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish her claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in April 2003 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, in January 2005, the RO asked the appellant to 
submit any evidence that she believes pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) 
(2003); Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  In response to the letter 
provided in January 2005, the veteran's representative, in 
February 2005, indicated that the veteran wished the appeal 
to be immediately forwarded to the Board for review.   Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is seeking service connection for various 
disabilities that she asserts had their onset while she was 
on active duty for training.  These include bilateral shin 
splints and sinusitis.  In addition, she seeks service 
connection for a low back disorder, which has been diagnosed 
as spondylolisthesis.  This, she asserts, is due to the use 
of crutches that she needed while recuperating for the leg 
injury she sustained while in service.  Review of the service 
medical records shows that the veteran was treated for 
bilateral shin splints and knee pain in early 1997, with the 
shin splints being considered to be due to overuse syndrome 
on evaluation in February 1997.  There is no indication of 
either chronic sinusitis or of a low back disorder.  

An examination was conducted by VA in August 1998.  On 
examination of the nose and sinus, the veteran reported that 
approximately once per month she had an episode of cold-type 
symptoms, with nasal obstruction, that was associated with 
frontal and ethmoidal pressure and headaches.  The symptoms 
were described as being mild.  Examination showed a slight 
septal deviation and evidence of clear rhinorrhea.  There was 
no purulent discharge and no tenderness to any of the 
sinuses.  The diagnosis was chronic sinusitis, with mild 
symptoms.  

On orthopedic examination performed in August 1998, the 
veteran had no complaints relating to her low back.  There 
was tenderness over the patella of the right knee.  There was 
also medial and lateral joint line tenderness of the right 
knee and some tenderness distally, just posterior to the 
lateral malleolus.  There was no limitation of motion of the 
right knee or ankle.  Multiple X-ray studies showed no 
evidence of bony abnormality in the knees.  No diagnosis of 
shin splints was made.  

A statement, dated in January 1999, was received from the 
veteran's private physician, along with treatment records 
dated from July 1997.  These records show chronic 
spondylolisthesis.  

The veteran testified at a hearing at the RO in May 2001.  At 
that time, her testimony was confined to the issue of service 
connection for a low back disorder.  She indicated that she 
had not injured her back during service, but had been told 
that using crutches while being treated for her service 
connected lower extremity disorder had affected her low back.  

An examination was conducted by VA in July 2002.  Following 
the examination, in September 2002, a VA physician indicated 
that the veteran's spondylolisthesis was not the result of 
using crutches for a stress fracture of the foot while in 
service.  In April 2003, another physician stressed that 
there was absolutely no relationship between 
spondylolisthesis and the use of crutches.  

An examination was conducted by VA in August 2004.  At that 
time, evaluation of the nose and sinuses showed bilateral 
severe inferior turbinate hypertrophy and nasal congestion.  
The veteran had allergic rhinitis and allergic-appearing 
turbinates.  The oral cavity was negative for postnasal trip 
or purulence.  Sinus examination showed no tenderness, 
purulent drainage or crusting.  The impression was of history 
of allergic rhinitis that was seasonal.  There was no a 
history of chronic or acute sinusitis and the allergic 
rhinitis was not considered to be related to military 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.

The veteran was treated for shin splints while she was on 
active duty for training in 1997.  This disorder has not, 
however, been recently manifested.  She was afforded an 
examination by VA in 2004 that showed that she had no current 
residuals of shin splints.  In order for service connection 
to be established, current manifestations must be 
demonstrated.  Under these circumstances, service connection 
is not warranted.  

Similarly, the veteran has requested service connection for 
sinusitis.  While the record shows that she was treated for 
respiratory symptoms while on active duty for training, there 
is no indication that she developed chronic sinusitis while 
she was in service.  In August 2004, evaluation by VA found 
evidence of allergic rhinitis, which is a disability that is 
distinguishable from sinusitis.  The allergic rhinitis was 
specifically excluded from having been the result of the 
veteran's service.  Under these circumstances, service 
connection for sinusitis is not warranted.  

The veteran is also seeking service connection for 
spondylolisthesis.  This disorder was not manifested during 
service and is not shown to be related to her period of 
active duty for training.  On VA examinations in 2002, 
medical opinions were rendered that specifically excluded the 
appellant's contention, that the disorder was caused by the 
need to use crutches during service.  Under these 
circumstances, service connection must be denied.  

The preponderance of the evidence is against the claims, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for shin splints, chronic sinusitis, and 
spondylolisthesis is denied.  


REMAND

The veteran is seeking service connection for the residuals 
of a disorder of the right foot.  Review of the service 
medical records shows that she was treated during service for 
complaints of right foot pain and on examination by VA in 
August 1998, the examiner recommended that X-ray studies be 
obtained.  This was not accomplished.  While X-ray studies 
were shown to be negative when performed on VA outpatient 
evaluation in May 2002, the veteran was manifesting symptoms 
of right foot pain and plantar fasciitis of the right foot 
was diagnosed on VA examination in August 2004.  In view of 
these findings additional examination is believed to be 
necessary.  

Regarding the veteran's claim for service connection for a 
respiratory disorder it is noted that she recently submitted 
an outpatient treatment record wherein a medical opinion is 
rendered that a single episode of pneumonia during service, 
could have been an initiating factor in the later development 
of her asthma, which has been currently diagnosed.  It is 
noted that the veteran was treated for a respiratory disorder 
on one occasion during service.  Under these circumstances, 
additional examination is warranted.  

Regarding the veteran's claim for a rating in excess of 10 
percent for her right ankle disorder, it is noted that, in 
rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss) must be considered apart from and 
in addition to the appropriate Diagnostic Code(s) in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  The veteran has 
significant complaints of pain of the right ankle and has 
contended that this has interfered with her ability to 
maintain employment.  In light of the nature of the 
complaints, the Board finds that the most recent VA physical 
examination is inadequate for evaluation purposes and that 
further development of the evidence is necessary in this 
case.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).  
Accordingly, an orthopedic examination of the appellant 
should be scheduled.

In view of the forgoing, the case is remanded for the 
following:

1.  The appellant should be scheduled for 
VA orthopedic examination to determine 
the current nature and etiology of the 
right foot abnormality and the extent of 
the right ankle disorder.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
The examiner must provide a thorough 
description of the appellant's service-
connected right ankle disorder and render 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on ordinary 
activity and her ability to procure and 
maintain employment.  Regarding any right 
foot disorder, the examiner should render 
an opinion regarding whether it is at 
least as likely as not (probability of 
50% or greater) that any right foot 
disability is related to service.  The 
claims folder should be made available 
for review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

2.  The appellant should be scheduled for 
VA respiratory examination to determine 
the current nature and etiology of her 
respiratory disorder.  All indicated 
studies should be done, as deemed 
appropriate by the examiner.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not (probability of 50% or 
greater) that any current respiratory 
disability is related to service.  The 
claims folder should be made available 
for review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


